DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 30-39 and 41-53 are pending in the application. 
The Examiner withdraws the previous drawing objection. 
The Applicant has amended claims 30, 49, and 53 to overcome the issues raised in Office Action dated January 31, 2022. As a result, the Examiner withdraws the previous claim objections. 
The Applicant has amended claims 30, 32, 33, and 50 to overcome rejections under 35 U.S.C. §112(b) from the Office Action dated January 31, 2022. As a result, the Examiner withdraws the previous rejections under 35 U.S.C. §112(b). 
The Applicant has amended claim 34 to overcome the rejection under 35 U.S.C. §112(b) from the Office Action dated January 31, 2022. As a result, the Examiner withdraws the previous rejection under 35 U.S.C. §112(b). A new ground of rejection, under 35 U.S.C. §112(b) has been made for claim 34 and is provided in the 112(b) section below. 
The Applicant has amended claim 39 to overcome the rejection under 35 U.S.C. §112(b) from the Office Action dated January 31, 2022. As a result, the Examiner withdraws the previous rejection under 35 U.S.C. §112(b). A new ground of rejection, under 35 U.S.C. §112(b) has been made for claim 39 and is provided in the 112(b) section below. 
The Applicant has amended claim 41 to overcome the rejection under 35 U.S.C. §112(b) from the Office Action dated January 31, 2022. As a result, the Examiner withdraws the previous rejection under 35 U.S.C. §112(b). A new ground of rejection, under 35 U.S.C. §112(b) has been made for claim 41 and is provided in the 112(b) section below. 
A new ground of rejection, under 35 U.S.C. §112(b) has been made for claim 51 and is provided in the 112(b) section below.
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.
In the remarks filed April 29, 2022, the Applicant takes the position that one of ordinary skill in the art would have no proper reason, rationale, or motivation to calibrate the entry opening of the trap on the thorax of the queen of the species considered.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the Examiner provides support from the secondary reference (McGavin US Pub No 2018/0042212 A1) as a motivation to modify the primary reference (Olive WO 2012/001442). 
Olive discloses the claimed invention (as previously discussed in the Office Action dated January 31, 2022), but is silent on the size of the selective passage opening (i.e. does not explicitly disclose a width between 7.0 mm and 9.0 mm). McGavin discloses a funnel shaped insect trap (Fig 1) with a larger end opening (upper opening 4) and a smaller end opening (lower opening 10) for one way passage of a target insect. McGavin teaches that size of the limiting passage section (lower opening 10) can be optimized (sizes and ratios of the upper opening 4 and lower opening 10 are adjusted as described in para 0031) depending on the target insect “for example a larger end opening would be used for a wasp than for a mosquito” (para 0031). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olive et al. by optimizing the dimensions of the limiting passage section for a target insect, such as Hymenoptera, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would be motivated to use a larger opening for selective capture of wasps (such as Hymenoptera). 
Additionally, it would have been an obvious matter of design choice to change the size of the selective passage opening, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. One of ordinary skill in the art would be motivated to use a larger opening for selective capture of wasps (such as Hymenoptera). 
Thus, the Examiner finds the Applicant’s arguments unpersuasive and maintains the rejection under 35 U.S.C §103 as being unpatentable over Olive (WO 2012/001442) in view of McGavin (US Pub No 2018/0042212 A1) for these reasons. 
	
In the remarks filed April 29, 2022, the Applicant submits that the claimed invention achieves unexpected and unpredictable results and provides a declaration under 37 C.F.R. §1.132.
The declaration under 37 CFR 1.132 filed April 29, 2022 is insufficient to overcome the rejection of claim 30 based upon the rejection under 35 U.S.C §103 as set forth in the last Office action because:  
It refers only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
Furthermore, the declaration alleged the claimed invention achieves unexpected and unpredictable results, but has not has not provided evidence of greater than expected results when optimization occurs. See MPEP 716.02(a).
Thus, the Examiner finds the Applicant’s arguments unpersuasive and maintains the rejection under 35 U.S.C §103 as being unpatentable over Olive (WO 2012/001442) in view of McGavin (US Pub No 2018/0042212 A1) for these reasons. 

Claim Rejections - 35 USC § 112
Claims 34, 39, 41, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For examination purposes, the claims will be treated on their merits and evaluated as best understood by the Examiner. 
Regarding claim 34, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 34 recites the broad recitation “less than or equal to 7mm”, and the claim also recites “or less than or equal to 5mm” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 39 recites the limitation “wherein the at least one selective passage opening has the shape of a rectangle whose length is comprised between 10 and 30 mm and the width is comprised between 7.0 and 9.0 mm”. Under its broadest reasonable interpretation, the small base comprises “at least one selective passage opening”, therefore only one selective passage opening is required. However, if there are more than one selective passage openings, it is unclear if the plurality of openings have identical shapes and length/width dimensions or if the plurality of openings each take the shape of a rectangle but have different length dimensions between 10 and 30 mm and different width dimensions between 7.0 mm and 9.0 mm. 
Additionally, the limitation “and the width is comprised between 7.0 and 9.0 mm” in claim 39 appears to duplicate the limitation “the at least one selective passage opening comprises at least a first limiting passage section with a width between 7.0 and 9.0 mm” in claim 30. 
Claim 41 recites the limitation “wherein the length is horizontal to the bottom of the box and the with is perpendicular to the bottom of the box”. As currently drafted, it is unclear if “the length” and “the width” are the length and width of the box or the length and width of the at least one selective passage opening. As best understood by the examiner, the length and the width of claim 41 are directed to the length and the width of the at least one selective passage opening of claim 39. 
Claim 51 recites the limitation “said at least one bait being optionally positioned and protected under a porous portion”. The claim is considered indefinite because there is a question or doubt as to whether the feature “optionally positioned and protected under a porous portion” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30-39, 41-46, and 48-53 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Olive (WO 2012/001442) in view of McGavin (US Pub No 2018/0042212 A1).
Regarding claim 30, Olive discloses a selective Hymenoptera capture cage (Fig 3) comprising a box (Fig 3) having a bottom and at least three walls (Fig 3), wherein at least two walls each comprise an opening for the circulation of scents (funnel shaped surfaces 10 with openings 12 as seen in Fig 3), each circulation opening of scents comprises a porous plate covering the circulation opening of scents (funnels are air permeable, page 14), said porous plate comprises a funnel section having a large base (widest opening 14) and a small base (narrowest opening 12), the small base comprises at least one selective passage opening (page 14, lines 14-21) and the small base is placed towards the inside of the capture cage (Fig 3).  
Olive is silent on the size of the selective passage opening (i.e. does not explicitly disclose a width between 7.0 mm and 9.0 mm). McGavin discloses a funnel shaped insect trap (Fig 1) with a larger end opening (upper opening 4) and a smaller end opening (lower opening 10) for one way passage of a target insect. McGavin teaches that size of the limiting passage section (lower opening 10) can be optimized (sizes and ratios of the upper opening 4 and lower opening 10 are adjusted; para 0031) depending on the target insect “for example a larger end opening would be used for a wasp than for a mosquito” (para 0031). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olive et al. by optimizing the dimensions of the limiting passage section for a target insect, such as Hymenoptera, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would be motivated to use a larger opening for selective capture of wasps (such as Hymenoptera). 
Additionally, it would have been an obvious matter of design choice to change the size of the selective passage opening, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. One of ordinary skill in the art would be motivated to use a larger opening for selective capture of wasps (such as Hymenoptera). 
Olive further discloses pores of a second limiting passage section of the porous plate is smaller in size than the at least one selective passage opening (pores on the mesh fabric are smaller than opening 12). 
Regarding claim 31, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 30 as previously discussed. Olive further discloses wherein the funnel section has the shape of a pyramid trunk (Fig 3). 
Regarding claim 32, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 30 as previously discussed. Olive further discloses wherein the box comprises four walls (Fig 3).
Regarding claim 33, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 30 as previously discussed. Olive discloses a capture cage for trapping a target insect such as a wasp (Fig 3; page 14, lines 14-21). While Olive may not explicitly disclose the Hymenoptera is the species Vespa velutina, this limitation is drawn to the intended use of the capture cage. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Regarding claim 34, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 30 as previously discussed. Olive discloses the claimed invention but is silent on the size of the second limiting passage section (i.e. does not explicitly disclose wherein the second limiting passage section is less than or equal to 7 mm, or less than or equal to 5 mm). 
However, McGavin discloses a funnel shaped insect trap (Fig 1) with a larger end opening (upper opening 4) and a smaller end opening (lower opening 10) for one way passage of a target insect. McGavin teaches that size of the second limiting passage section (upper opening 4) can be optimized (sizes and ratios of the upper opening 4 and lower opening 10 are adjusted based on target insect as described in para 0031) depending on the target insect “for example a larger end opening would be used for a wasp than for a mosquito” (para 0031). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olive et al. by optimizing the dimensions of the limiting passage section for a target insect, such as Hymenoptera, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would be motivated to use a larger opening for selective capture of wasps (such as Hymenoptera). 
Additionally, it would have been an obvious matter of design choice to change the size of the selective passage opening, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. One of ordinary skill in the art would be motivated to use a larger opening for selective capture of wasps (such as Hymenoptera). 
Regarding claim 35, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 30 as previously discussed. Olive further discloses wherein the pores of the porous plate (round perforations in the mesh fabric of the funnel 11) comprise a polygonal shape and/or a rounded shape (square perforations; page 15, line 20 – page 16, line 10)
Regarding claim 36, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 35 as previously discussed. Olive further discloses wherein the polygonal shape is a rhombus (square perforations; page 16, lines 8-15 note, by definition squares are also rhombuses). Olive is silent on the dimensions of the pores. However, it would have been an obvious matter of design choice to dimension the size of the pores with a long diagonal between 14 and 18 mm and a short diagonal between 5 and 9 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. One of ordinary skill in the art would be motivated to use this size pore to improve air permeability in the trap. 
Regarding claim 37, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 35 as previously discussed. Olive further discloses wherein the rounded shape is constituted of a rectangle of which at least one corner is rounded (desired shapes of choice; page 16, lines 8-15). 
Regarding claim 38, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 37 as previously discussed. Olive discloses wherein at least one side of the rectangle is completely rounded (desired shapes of choice; page 16, lines 8-15). 
Regarding claim 39, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 30 as previously discussed. Olive further discloses wherein the at least one selective passage opening has the shape of a rectangle (Fig 3). 
Olive is silent on the dimensions of the one selective passage opening (i.e. does not explicitly disclose the length is comprised between 10 and 30 mm and the width is between 7 and 9 mm). McGavin discloses a funnel shaped insect trap (Fig 1) with a larger end opening (upper opening 4) and a smaller end opening (lower opening 10) for one way passage of a target insect. McGavin teaches that size of the limiting passage section (lower opening 10) can be optimized (sizes and ratios of the upper opening 4 and lower opening 10 are adjusted based on target insect as described in para 0031) depending on the target insect “for example a larger end opening would be used for a wasp than for a mosquito” (para 0031). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olive et al. by optimizing the dimensions of the limiting passage section for a target insect, such as Hymenoptera, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would be motivated to use a larger opening for selective capture of wasps (such as Hymenoptera). 
Additionally, it would have been an obvious matter of design choice to change the size of the selective passage opening, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. One of ordinary skill in the art would be motivated to use a larger opening for selective capture of wasps (such as Hymenoptera). 
Regarding claim 41, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 39 as previously discussed. Olive further discloses wherein the length of the at least one selective passage opening is horizontal to the bottom of the box (Fig 3) and the width is perpendicular to the bottom of the box (Fig 3). 
Regarding claim 42, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 30 as previously discussed. Olive further discloses wherein the porous plate is a screen plate (funnel shaped surfaces made of mesh fabric (porous); page 15, line 30 – page 16, line 10). 
Regarding claim 43, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 42 as previously discussed. Olive further discloses the screen of the screen plate has meshes (funnel shaped surfaces made of mesh fabric, page 15, line 30 – page 16, line 10) with a strap (thread/wire that the mesh consists of). 
Olive is silent on the dimensions of the strap (i.e. does not explicitly disclose a strap between 0.8 and 1.2 mm and a thickness comprised between 0.6 and 1 mm). However, it would have been an obvious matter of design choice to change the size of the strap, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. One of ordinary skill in the art would be motivated to change the mesh and strap sizes in order to “have the highest possible percentage of holes smaller than the target insects” and so that the material is “strong enough for avoiding the insects stretching the holes enough to escape” (Olive, page 15). 
Regarding claim 44, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 30 as previously discussed.
Olive is silent on the length of the distance between the large base and the small base (i.e. does not explicitly disclose wherein the distance between the large base and the small base is comprised between 10 to 15 cm). However, McGavin teaches that the distance between the large base and small base (length of the cone) can vary depending on the target insect (para 0031). Additionally, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. One of ordinary skill in the art would be motivated to change the size of the funnel based on the type and size of target insect (McGavin, para 0031). 
Regarding claim 45, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 30 as previously discussed. Olive discloses wherein the box (Fig 3) comprises a removeable cover (removable lid 40)
Regarding claim 46, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 30 as previously discussed. Olive discloses the at least two walls comprise an opening vis-à-vis (Fig 3).
Regarding claim 48, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 30 as previously discussed. Olive discloses wherein the porous plate (funnels 10) comprises a flat portion of rectangular shape (Fig 3).  
The combination discloses the claimed invention except is silent to dimensions (i.e. the length is comprised between 11 and 20 cm and the width is comprised between 7 and 15 cm). However, it would have been an obvious matter of design choice to modify the invention such that the length is comprised between 11 and 20 cm and the width is comprised between 7 and 15 cm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. One of ordinary skill in the art would be motivated to change the screen based on the size of the target insect (McGavin, para 0031).
Regarding kit claim 49, in view of the structure disclosed by Olive in view of McGavin, it would have been obvious to one having ordinary skill in the art at the time the invention was made to break the components down and assemble them into kit form. This would be done to more easily package, ship, and store the capture cage. 
Olive discloses a funnel for said capture cage (funnel shaped surfaces 10), said funnel ending on its finest side (narrowest opening 12) by a base having at least one selective passage opening (page 14, lines 14-21), a box (Fig 3) having a bottom and at least three walls (Fig 3), preferably four walls (Fig 3), at least two walls of which each comprise an opening for attaching said funnel (Fig 3), and a lid (removable lid 40). 
Olive is silent on the size of the selective passage opening (i.e. does not explicitly disclose a width between 7.0 mm and 9.0 mm). McGavin discloses a funnel shaped insect trap (Fig 1) with a larger end opening (upper opening 4) and a smaller end opening (lower opening 10) for one way passage of a target insect. McGavin teaches that size of the limiting passage section (lower opening 10) can be optimized (sizes and ratios of the upper opening 4 and lower opening 10 are adjusted; para 0031) depending on the target insect “for example a larger end opening would be used for a wasp than for a mosquito” (para 0031). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olive et al. by optimizing the dimensions of the limiting passage section for a target insect, such as Hymenoptera, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would be motivated to use a larger opening for selective capture of wasps (such as Hymenoptera). 
Additionally, it would have been an obvious matter of design choice to change the size of the selective passage opening, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. One of ordinary skill in the art would be motivated to use a larger opening for selective capture of wasps (such as Hymenoptera). 
Olive further discloses a box (Fig 3) having a bottom and at least three side walls (Fig 3, wherein at least two walls each comprise an opening for attaching said funnel (Fig 3) and a lid (removable cover). 
Concerning method claim 50 in view of the structure disclosed by Olive and McGavin, the method of operating the device would have been inherent, since it is the normal and logical manner in which the device could be used.  
Regarding claim 51, Olive in view of McGavin discloses the method of using the Hymenoptera capture cage according to claim 50 as previously discussed. Olive further discloses wherein at least one bait (bait 21) is inserted into the capture cage (Fig 3), said at least one bait being optionally positioned and protected under a porous portion. 
Regarding claim 52, Olive in view of McGavin discloses the method of using the Hymenoptera capture cage according to claim 51 as previously discussed. Olive further discloses wherein said at least one bait (bait 21) is honeyed waxes, red fruit syrup (bait 21 may comprise any kind of sugar or combinations of chemicals or pheromones which are effective as attractants for most flying insects, page 11), dark beer, cider or sweet white wine saturated in sugars to which jam and/or honey can be added, or of meaty material of fish, crustaceans or shellfish, or one of the mixtures thereof. 
Regarding claim 53, Olive in view of McGavin discloses the method of using the Hymenoptera capture cage according to claim 50 as previously discussed. Olive further discloses islets constituted of small sponges are inserted as diffusers of olfactory scents (bait 21) in the capture cage (Fig 3). 

Claim 47 is rejected, as best understood, 35 U.S.C. 103 as being unpatentable over Olive (WO 2012/001442) in view of McGavin (US Pub No 2018/0042212 A1) as applied to claim 30 above, and further in view of Haas (US Patent No 869,556). 
Regarding claim 47, Olive in view of McGavin discloses the Hymenoptera capture cage according to claim 39 as previously discussed. Olive further discloses positioning a bait in the trap (bait 21). The combination does not explicitly disclose the bottom comprises a porous portion. However, Haas discloses the bottom portion comprises a porous portion (Figs 1-2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by adding a porous bottom portion such as the one suggested by Haas. One of ordinary skill in the art would be motivated to make the bottom portion porous as well as to increase scent dispersal of the bait. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644